                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                                ORANGEBURG DIVISION

 Daniel Smith,                                  )
                                                )       Civil Action No.: 5:18-cv-00430-JMC
                        Plaintiff,              )
                                                )
         v.                                     )                      ORDER
                                                )
 Commissioner of Social Security                )
 Administration,                                )
                                                )
                        Defendant.              )
                                                )

       This matter is before the court for review of the Magistrate Judge’s Report and

Recommendation (“Report”) filed on April 30, 2019. (ECF No. 19.) The Report addresses Plaintiff

Daniel Smith’s (“Smith”) claim for disability insurance benefits (“DIB”) and recommends that the

court affirm the decision of the Commissioner of Social Security Administration. (Id. at 1, 21.)

For the reasons set forth herein, the court ACCEPTS the Magistrate Judge’s Report, incorporating

it herein, and AFFIRMS the decision of the Commissioner.

                    I. FACTUAL AND PROCEDURAL BACKGROUND

       The Report sets forth the relevant facts and legal standards which this court incorporates

herein without a full recitation. (ECF No. 19.) As brief background, on July 11, 2013, Smith filed

an application for DIB that was denied initially and upon reconsideration. (Id. at 1.) After a hearing

was held on January 11, 2017, an administrative law judge (“ALJ”) determined, on March 1, 2017,

that Smith possessed “affective disorders; anxiety disorders; essential hypertension; migraines;

obesity; sleep apnea; and posttraumatic stress disorder,” all of which “meets or medically equals

the severity of one of the listed impairments in 20 CFR Part 404, Subpart P, Appendix 1 . . . .”

(ECF No. 12-3 at 9, 7.) The ALJ concluded that Smith possessed the residual functional capacity



                                                    1
(“RFC”) to perform “a full range of work at all exertional levels, but with [] non exertional

limitations . . . .” (Id. at 19.) Specifically, the ALJ found that Smith “can understand and execute

simple, routine, and repetitive tasks when production is measured no earlier than the end of the

workday. He can have occasional contact with coworkers and supervisors and incidental contact

with the public, but not with tasks that involve direct customer service.” (Id. at 9.) When

formulating the aforementioned RFC, the ALJ concluded that Dr. Jeffrey Schreiber, a former,

treating psychologist of Smith, offered “vague and conclusory” opinions relating to an issue

reserved to the Commissioner, and, therefore, the ALJ accorded “little weight” to Dr. Schreiber’s

opinions. (Id. at 11.) The ALJ also determined that Dr. Mike Abrams, another former, treating

psychologist of Smith, offered “vague and conclusory” opinions, but accorded his evaluation of

Smith with “some weight in limiting [him] to work involving simple tasks with a reduced degree

of social contact and workplace changes or demands that can reasonably be expected to produce

stress . . . . .” (Id. at 12.) After considering Smith’s age, education, work experience, and RFC, the

ALJ denied DIB to Smith because there are jobs that exist in significant numbers in the national

economy for him to perform, and, thereby, he was not disabled for purposes of the Social Security

Act (“the Act”). (Id. at 13–14.)

       Smith’s request for the Appeals Council (“the Council”) to review the ALJ’s decision was

denied on December 15, 2017. (ECF No. 12-2 at 4.) Thus, the ALJ’s decision became the final

decision of the Commissioner. (Id.) See also Meyer v. Astrue, 662 F.3d 700, 704 (4th Cir. 2011)

(stating that an ALJ’s decision was the final decision of the Commissioner when the Council

denied a request for review); Higginbotham v. Barnhart, 405 F.3d 332, 336 (5th Cir. 2005)

(holding that the Commissioner’s “final decision” includes when the Council denies a request for

review of an ALJ’s decision). Smith filed the instant action on February 14, 2018. (ECF No. 1.)



                                                  2
On April 23, 2018, after receiving additional evidence from Smith, the Council informed Smith

that it would take “no further administrative action . . . pending the court’s review.” (ECF No. 12-

2 at 2.)

           In the Report, the Magistrate Judge reasoned that, based upon the record, the ALJ’s

decision rested upon substantial evidence. (See ECF No. 19 at 13–21.) Specifically, the Report

noted that the ALJ’s RFC assessment “considered the medical records from six different medical

providers and the reports of [s]tate agency psychological and medical consultants.” (Id. at 16.)

Further, the Report explained that “there was no reason for the ALJ to re-contact Dr. Abrams or

Schreiber[,] and the ALJ was under no obligation to do so.” (Id. at 20.) For those reasons, the

Report ultimately recommended that the court affirm the decision of the Commissioner. (Id. at 21.)

           The parties were apprised of their opportunity to file specific objections to the Report on

April 30, 2019. (ECF No. 19-1 at 1.) On May 14, 2019, Smith timely filed his Objections to the

Report and first stated that he “maintains his original argument that the ALJ’s RFC was not

supported by substantial evidence.” (ECF No. 20 at 1.) Next, Smith suggested that the ALJ

committed an “apparent and definite” harm that was prejudicial. (See id. at 2–3.) Lastly, Smith

seems to argue that the court should reject the Magistrate Judge’s recommendation that the ALJ

did not possess a reason to re-contact Dr. Abrams and Dr. Schreiber and maintains that the ALJ

“should have relied on Dr. Jones” as opposed to “the non-examining opinion [that] was totally

contradicted by the other sources of record.” (Id. at 3.) On May 28, 2019, the Commissioner replied

to Smith’s Objections. (ECF No. 23.) The Commissioner requests the court to adopt the Magistrate

Judge’s Report because Smith’s Objections “reargue the very same issues raised by [him] in his

initial and reply briefs . . . .” (Id. at 2.) Additionally, the Commissioner submits that Smith “has

not identified any credible legal errors” within the Magistrate Judge’s Report, and the court should



                                                    3
overrule any objections raised by Smith. (Id. at 2–3.)

                                  II. STANDARD OF REVIEW

       The Magistrate Judge’s Report is made in accordance with 28 U.S.C. § 636(b)(1) and Local

Civil Rule 73.02 for the District of South Carolina. The Magistrate Judge only makes a

recommendation to this court, and the recommendation has no presumptive weight. See Mathews

v. Weber, 423 U.S. 261, 270–71 (1976). The responsibility to make a final determination remains

with the court. Id. at 271. As such, the court is charged with making de novo determinations of

those portions of the Report to which specific objections are made. See 28 U.S.C. § 636(b)(1). See

also FED. R. CIV. P. 72(b)(3). Thus, the court may accept, reject, or modify, in whole or in part,

the Magistrate Judge’s recommendation or recommit the matter with instructions. 28 U.S.C. §

636(b)(1).

       The Act provides that “[t]he findings of the Commissioner of Social Security as to any fact,

if supported by substantial evidence, shall be conclusive . . . .” 42 U.S.C. § 405(g). While the court

is free to conduct a de novo review of the Report, the court’s review of the Commissioner’s final

decision is “limited to determining whether the findings are supported by substantial evidence and

whether the correct law was applied.” Walls v. Barnhart, 296 F.3d 287, 290 (4th Cir. 2002) (citing

Hays v. Sullivan, 907 F.2d 1453, 1456 (4th Cir. 1990); Preston v. Heckler, 769 F.2d 988, 990 (4th

Cir. 1985)). “Substantial evidence has been defined innumerable times as more than a scintilla, but

less than a preponderance.” Thomas v. Celebrezze, 331 F.2d 541, 543 (4th Cir. 1964). When

assessing whether the ALJ possessed substantial evidence, the court may not “re-weigh conflicting

evidence, make credibility determinations, or substitute [its] judgment for that of the

[Commissioner].” Mastro v. Apfel, 270 F.3d 171, 176 (4th Cir. 2001) (quoting Craig v. Chater, 76




                                                  4
F.3d 585, 589 (4th Cir. 1996)). As such, the court is tasked with a “specific and narrow” review

under the Act. Blalock v. Richardson, 483 F.2d 773, 775 (4th Cir. 1972).

                                        III. DISCUSSION

       Smith seems to attempt three possible objections to the Magistrate Judge’s Report. (ECF

No. 20 at 1–3.) First, Smith states that he “maintains his original argument that the ALJ’s RFC

was not supported by substantial evidence.” (Id. at 1.) Second, Smith seems to imply or suggest

that the ALJ committed an “apparent and definite” harm that was prejudicial. (See id. at 2–3.)

Lastly, Smith seems to argue that the court should reject the Magistrate Judge’s recommendation

that the ALJ did not possess a reason to re-contact Dr. Abrams and Dr. Schreiber and maintains

that the ALJ “should have relied on Dr. Jones” as opposed to “the non-examining opinion [that]

was totally contradicted by the other sources of record.” (Id. at 3.) Notably, all of these arguments

were before the Magistrate Judge when Smith submitted his Brief. (Compare ECF No. 20, with

ECF No. 14.)

       “The purpose of magistrate review is to conserve judicial resources.” Nichols v. Colvin,

100 F. Supp. 3d 487, 497 (E.D. Va. 2015). Generally, a party’s objection to a magistrate judge’s

report must be “specific and particularized” in order to facilitate review by a district court. United

States v. Midgette, 478 F.3d 616, 621 (4th Cir. 2007). “An ‘objection’ that does nothing more than

state a disagreement with a magistrate’s suggested resolution, or simply summarizes what has been

presented before, is not an ‘objection’ as that term is used in this context.” Aldrich v. Bock, 327 F.

Supp. 2d 743, 747 (E.D. Mich. 2004). Thus, a de novo review is wholly unnecessary for a district

court to undertake when a party seeks to rehash general arguments that were already addressed in

a magistrate judge’s report. See Orpiano v. Johnson, 687 F.2d 44, 47 (4th Cir. 1982); Anderson v.

Dobson, 627 F. Supp. 2d 619, 623 (W.D.N.C. 2007) (“An ‘objection’ that . . . simply summarizes



                                                  5
what has been presented before, is not an ‘objection’ as that term is used in this context.” (citation

and quotations marks omitted)). See also Derrick v. Berryhill, No. 9:17-0323-TMC, 2018 WL

3434306, at *2 (D.S.C. July 17, 2018) (“[O]bjections to the magistrate judge’s [r]eport are not a

subsequent opportunity to reargue the merits of a case—they are an opportunity to demonstrate . .

. particular errors in the magistrate judge’s reasoning.” (citations omitted)); Butler v. Berryhill, No.

4:16-cv-03209-JMC, 2018 WL 1556188, at *1 (D.S.C. Mar. 30, 2018) (“The court does not need

to conduct a de novo review of objections presented in the form of ‘[complete statements] of

arguments already made, . . . as these objections never cite specific conclusions of the [report] that

are erroneous.’” (quoting Smith v. City of N. Charleston, 401 F. Supp. 2d 530, 533 (D.S.C. 2005)));

Jones v. Hamidullah, No. 2:05–2736–PMD–RSC, 2005 WL 3298966, at *3 (D.S.C. Dec. 5, 2005).

       In the instant case, the court has reviewed Smith’s Brief (ECF No. 14), Smith’s Objections

(ECF No. 20), and the Magistrate Judge’s Report (ECF No. 19). After examining all of the relevant

pleadings, the court concludes that Smith’s Objections restates arguments that were adequately

addressed by the Report. (Compare ECF No. 20 at 1–4, with ECF No. 19 at 13–21.) Moreover,

Smith’s Objections largely mirror the Brief considered by the Report. (Compare ECF No. 20, with

ECF No. 15.) Indeed, after initially recounting the Magistrate Judge’s findings, Smith states that

he “maintains his original argument that the ALJ’s RFC was not supported by substantial

evidence.” (ECF No. 20 at 1 (emphasis added).) Smith’s Objections hardly, if at all, reference any

error committed by the Magistrate Judge’s Report. (See id. at 1–3.) As such, a de novo review is

unnecessary because Smith has “failed to guide the [c]ourt towards specific issues needing

resolution . . . .” Nichols, 100 F. Supp. 3d at 498 (holding that a claimant failed to raise specific

objections when he repeated arguments raised in his initial brief). This court declines to hear

rehashed arguments from Smith. Orpiano, 687 F.2d at 47. The court finds that the Report



                                                   6
effectively addresses Smith’s Objections and is well-reasoned. See Fray v. Berryhill, No. 6:16-

2916-TMC, 2018 WL 1224687, at *5 (D.S.C. Mar. 9, 2018) (adopting a magistrate’s report in

which the court concurred “with both the reasoning and the result”). As such, the court finds that

the ALJ’s decision was supported by substantial evidence. Therefore, the Report is adopted herein.

See Walls, 296 F.3d at 290.

                                      IV. CONCLUSION

       After a thorough review of Smith’s Objections (ECF No. 20) and the Magistrate Judge’s

Report (ECF No. 19), the court ACCEPTS the Magistrate Judge’s Report and Recommendation

(ECF No. 19), incorporating it herein, and AFFIRMS the decision of the Commissioner of Social

Security Administration.

       IT IS SO ORDERED.




                                                    United States District Judge
May 28, 2019
Columbia, South Carolina




                                                7
